Exhibit 10.6

ATS CORPORATION

RESTRICTED SHARE AGREEMENT

This Restricted Share Agreement (this “Agreement”) is by and between ATS
Corporation, a Delaware corporation (the “Corporation”), and Edward J. Smith
(the “Participant”), a director of the Corporation or one or more of its
subsidiaries, and is effective as of March 29, 2007 (the “Effective Date”).

1.             Award of Restricted Shares.  Subject to the provisions of the ATS
Corporation 2006 Omnibus Incentive Compensation Plan (the “Plan”) and this
Agreement, the Corporation hereby grants to the Participant 32,877 shares (the
“Award”) of the Corporation’s common stock, par value $0.0001 per share (the
“Common Stock”), to which the restrictions referred to in Section 2 (the
“Vesting Conditions”) attach (the “Restricted Shares”).

2.             Vesting Conditions.

(a)           Vesting Schedule.  The Restricted Shares shall be initially
unvested (the unvested shares of Restricted Shares are referred to in this
Agreement as the “Unvested Shares”) and shall vest, if at all, as provided in
this Section 2 over the period ending March 29, 2012 (the “Vesting Period”).  
Except as otherwise provided in Section 2(c) below, twenty percent (20%) of the
Restricted Shares shall vest upon each anniversary of the Effective Date,
provided that the Participant is serving as a director of the Corporation on
such date (each, a “Vesting Date”).

(b)           Rounding.  The number of shares of Restricted Shares vesting as of
a particular Vesting Date shall be rounded down to the nearest whole share;
provided, however, that all remaining Unvested Shares shall vest completely on
the final Vesting Date.

(c)           Other Vesting.  Notwithstanding anything to the contrary contained
in this Section 2, all of the Restricted Shares shall vest (i) as provided in
Section 6(b) of the Employment Agreement of even date herewith between the
Corporation and the Participant and (ii) immediately upon a “Change of Control,”
as defined below, at any time prior to the satisfaction of the Vesting
Conditions. For purposes of this Agreement, a “Change in Control” shall mean an
occurrence of any of the following events:

(i)                                     an acquisition (other than directly from
the Corporation) of any voting securities of the Corporation (the “Voting
Securities”) by any “person or group” (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”)) other than
an employee benefit plan of the Corporation, immediately after which such person
or group has “Beneficial Ownership” (within the meaning of Rule 13d-3 under the
Exchange Act) of more than fifty percent (50%) of the combined voting power of
the Corporation’s then outstanding Voting Securities; or


--------------------------------------------------------------------------------


(ii)                                  the consummation of (1) a merger,
consolidation or reorganization involving the Corporation, unless the company
resulting from such merger, consolidation or reorganization (the “Surviving
Corporation”) shall adopt or assume this Agreement and the stockholders of the
Corporation immediately before such merger, consolidation or reorganization own,
directly or indirectly immediately following such merger, consolidation or
reorganization, at least fifty percent (50%) of the combined voting power of the
Surviving Corporation in substantially the same proportion as their ownership
immediately before such merger, consolidation or reorganization, (2) a complete
liquidation or dissolution of the Corporation, or (3) a sale or transfer of all
or substantially all of the assets of the Corporation.

3.             Rights During Vesting Period.  The Participant generally does not
have the rights and privileges of a stockholder as to the Restricted Shares to
be distributed until he has become the holder of such Restricted Shares. 
Further, notwithstanding any other provision hereof, the following restrictions
shall apply to shares of Restricted Shares prior to satisfaction of the Vesting
Conditions as to those shares:  (a) the Participant shall not be entitled to
delivery of a certificate for the Restricted Shares until the satisfaction of
the Vesting Conditions; (b) none of the Restricted Shares may be sold, assigned,
transferred (except by will or the laws of descent and distribution), pledged or
otherwise encumbered prior to satisfaction of the Vesting Conditions; and
(c) except as otherwise expressly provided herein and in the Plan, the
Participant shall forfeit and immediately transfer back to the Corporation
without payment all of the Restricted Shares, and all rights of the Participant
to such Restricted Shares shall terminate without further obligation on the part
of the Corporation, if and when the Participant ceases to be an employee of the
Corporation prior to the satisfaction of the Vesting Conditions.  As a condition
of the Award, the Corporation may require the Participant to deliver to the
Corporation a duly signed stock power, endorsed in blank, with respect to the
shares of Common Stock subject to the Award.

4.             Satisfaction of Vesting Conditions.  Upon the satisfaction of the
Vesting Conditions as to particular shares of Restricted Shares, the
restrictions on the applicable number of shares of Restricted Shares shall
terminate and a stock certificate for such number of shares of Common Stock
shall be delivered, free and clear of all such restrictions, to the Participant
or, subject to Section 5, the Participant’s beneficiary or estate, as the case
may be, subject to the provisions of Sections 7 and 8(e).  The Corporation shall
not be required to deliver any fractional share of Common Stock, but will pay,
in lieu thereof, the fair market value of such fractional share to the
Participant or the Participant’s beneficiary or estate, as the case may be.  The
Corporation shall pay any original issue tax that may be due upon the issuance
of the Restricted Shares and all other costs incurred by the Corporation in
issuing such shares of Common Stock.

5.             Nontransferability of Restricted Shares.  The Restricted Shares
are not transferable by the Participant prior to the satisfaction of the Vesting
Conditions except by will or the laws of descent and distribution.  Without
limiting the generality of the foregoing, prior to the expiration of the Vesting
Conditions, the Award and Restricted Shares may not be assigned, alienated,
pledged, attached, sold or otherwise transferred except as aforesaid, or
encumbered.  Any attempted assignment, alienation, pledge, attachment, sale,
transfer or other encumbrance or disposition of the Restricted Shares contrary
to the provisions hereof, or the levy of any execution, attachment or similar
process upon the Restricted Shares, shall be null and void and without effect.

2


--------------------------------------------------------------------------------


6.             Adjustments for Changes in Capitalization and Similar Events. 
The committee of the Corporation designated by the Board of Directors to
administer the Plan (the “Committee”) has the discretion to make an adjustment
to the Restricted Shares in the event the Corporation engages in a dividend or
other distribution (whether in the form of cash, shares, other securities or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or other securities of the Corporation,
issuance of warrants or other rights to purchase shares or other securities of
the Corporation, or other similar transactions.  If such an adjustment is deemed
appropriate or desirable by the Committee, then it may adjust any or all of the
terms of this Agreement, including (i) the number of Restricted Shares or other
securities of the Corporation (or number and kind of other securities or
property) subject to this Agreement; or (ii) make provision for a cash payment
to the Participant in consideration for the cancellation of such Award.

7.             Compliance with Securities Laws; Legend on Share Certificates.

(a)           As of the Effective Date, the Restricted Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or under any applicable state securities laws (the Securities Act and such state
laws being hereinafter sometimes referred to as the “Securities Laws”). 
Although the Corporation intends to register such Restricted Shares, until it
does so, the Restricted Shares shall not be transferrable except pursuant to the
provisions of the Securities Laws.  The Participant represents that the
Participant (i) is acquiring the Restricted Shares for the Participant’s own
account and not with a view to reselling, splitting, sharing or otherwise
participating in a distribution thereof in violation of any Securities Laws,
(ii) understands that the effect of such representation is that the Restricted
Shares must be held indefinitely unless subsequently registered under the
Securities Laws or an exemption from such registration is available at the time
of any proposed sale or other transfer thereof, (iii) understands that the
Corporation is under no obligation to register the Restricted Shares for resale,
and (iv) is fully familiar with the circumstances under which the Participant is
required to hold the Restricted Shares and the limitations upon transfer or
other disposition thereof.

(b)           The Participant agrees that, until the Restricted Shares have been
registered under the Securities Laws, each certificate for the Restricted Shares
shall be stamped or otherwise imprinted with legends in substantially the
following forms:

(i)            The shares represented hereby have not been registered under the
Securities Act of 1933, as amended (the “Act”), or under the state securities or
blue sky laws of any state.  Such shares may not be sold or transferred except
pursuant to an effective registration statement under the Act or an opinion of
counsel satisfactory to the Corporation that such registration is not required.

3


--------------------------------------------------------------------------------


(ii)           The sale or other transfer of the shares represented hereby is
subject to certain restrictions contained in a certain Restricted Share
Agreement by and between the registered owner and ATS Corporation, as the same
may be amended from time to time, to which reference is hereby made for a full
statement of provisions thereof.  A copy of said Agreement will be furnished to
any stockholder on request and writing in without charge.

(c)           The Corporation shall notify the Participant upon completion of
the registration of the Restricted Shares under the Securities Laws, at which
point the restrictions pursuant to Section 7(a) and the restrictive legends of
Section 7(b) of this Agreement are no longer applicable.

8.             Miscellaneous.

(a)           Notices.  Any notice hereunder shall be in writing, and delivered
or sent by first-class U.S. mail, postage prepaid, addressed to:

(i)                                     if to the Corporation, at:

ATS Corporation

7915 Jones Branch Drive

McLean, VA 22102

Attn:  Chief Financial Officer

(ii)                                  if to the Participant, at the address
shown on the signature page hereof,

subject to the right of either party, by written notice hereunder, to designate
at any time hereafter some other address.

(b)           Compliance with Law and Regulations.  The Restricted Shares shall
be subject to all applicable Federal and state laws, rules and regulations and
to such approvals by any government or regulatory agency as may be required.
Notwithstanding any other provision of this Agreement, the restrictions on the
Restricted Shares shall not terminate or expire if such termination or
expiration would be contrary to applicable law.

(c)           No Employment Rights.  Nothing in the Plan, this Agreement or the
Award shall confer upon the Participant any rights to continued employment with
the Corporation or shall interfere with the right of the Corporation to
terminate the Participant’s employment with the Corporation.

4


--------------------------------------------------------------------------------


(d)           Section 83(b) Election.  If the Participant elects, in accordance
with Section 83(b) of the Internal Revenue Code of 1986, as amended from time to
time, or subsequent comparable statute (the “Code”), to recognize ordinary
income in the year in which the Restricted Shares are awarded, the Participant
shall furnish to the Corporation a copy of a completed and signed election form
and shall pay (or make arrangements satisfactory to the Corporation to pay) to
the Corporation, within thirty (30) days after the Effective Date, any Federal,
state and local taxes required to be withheld with respect to the Award.

(e)           Withholding.  Prior to the expiration of the Vesting Period as to
particular shares of Restricted Shares, the Participant shall make arrangements
with the Corporation to pay or otherwise satisfy any Federal, state and local
tax withholding requirements with respect to such shares.  The Corporation
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind otherwise due to the Participant any Federal, state and local taxes
required by law to be withheld or collected with respect to the Award.

(f)            Corporation’s Rights.  The existence of the Restricted Shares
shall not affect in any way the right or power of the Corporation or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Corporation’s capital structure or its
business, or any merger or consolidation of the Corporation, or any issue of
bonds, debentures, preferred or other stocks with preference ahead of or
convertible into, or otherwise affecting the Common Stock or the rights thereof,
or the dissolution or liquidation of the Corporation, or any sale or transfer of
all or any part of the Corporation’s assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.

(g)           Employment by Affiliates.  For the purpose of this Agreement,
employment by a parent or subsidiary of, or a successor to, the Corporation
shall be considered employment by the Corporation.  “Parent” and “subsidiary” as
used herein shall have the meaning of “parent” and “subsidiary corporation,”
respectively, as defined in Section 424 of the Code.

(h)           Plan Governs.  The Participant hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by its terms, all of which are
incorporated herein by reference.  The Plan shall govern in the event of any
conflict between this Agreement and the Plan.

(i)            Choice of Law.  This Agreement shall be construed in accordance
with and be governed by the laws of the State of Delaware.

(j)            Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the Restricted Shares granted hereunder. 
Any oral or written agreements, representations, warranties, written
inducements, or other communications made prior to the execution of this
Agreement with respect to the Restricted Shares granted hereunder shall be void
and ineffective for all purposes.  The foregoing sentence is not intended to
apply to, void or in any way affect the employment and related agreements by and
between the Corporation and the Participant or the terms, conditions, rights and
obligations of the parties thereto.

(k)           Amendment.  This Agreement may be amended from time to time by the
written mutual consent of the parties hereto.

5


--------------------------------------------------------------------------------


(l)            Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Corporation and its successors
and assigns and be binding upon the Participant and the Participant’s legal
representatives, heirs, legatees, distributees, assigns and transferees by
operation of law, whether or not any such person has become a party to this
Agreement or has agreed in writing to join herein and to be bound by the terms,
conditions and restrictions hereof.

(m)          Impact on Other Benefits.  The value of the Restricted Shares
(either on the date hereof or at the time the Restricted Shares vest) shall not
be includable as compensation or earnings for purposes of any benefit plan
offered by the Corporation.

(n)           Headings.  The headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

(o)           Counterparts.  This Agreement may be executed in two counterparts
each of which shall constitute one and the same instrument.

[Signature Page Follows]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the Effective Date.

 

 

ATS CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Dr. Edward H. Bersoff

 

 

Name:

 

Dr. Edward H. Bersoff

 

 

Title:

 

Chairman & Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Edward J. Smith

 

 

Edward J. Smith

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7


--------------------------------------------------------------------------------